            Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

R. S. HANLINE AND CO., INC., an Ohio               Case No.
corporation,

                    Plaintiff,

vs.

RAFAEL TORRES A/K/A RAFAEL
ROCHA, an individual doing business as
ROCHA PRODUCE; DANIEL ROCHA, an
individual; ANGEL ROCHA, an individual;
and LUIS ROCHA, an individual,

                    Defendants.

                                 CIVIL ACTION COMPLAINT

       Plaintiff, R. S. Hanline and Co., Inc. commences this lawsuit to enforce its rights and

 remedies under the Perishable Agricultural Commodities Act of 1930 (“PACA”), as amended, 7

 U.S.C. §§499a-t, federal common law, and state law against Defendants.

                                            PARTIES

       1.     Plaintiff is R. S. Hanline and Co., Inc., an Ohio corporation, with its principal place

of business located in Shelby, Ohio (“Hanline”).

       2.     Defendants are:

              a)      Rafael Torres also known as Rafael Rocha, an individual doing business as
                      Rocha Produce (“Rocha Produce”).

              b)      Daniel Rocha, an individual who resides in this district.

              c)      Angel Rocha, an individual who resides in this district.

              d)      Luis Rocha, an individual who resides in this district.

                                        JURISDICTION




                                          Page 1 of 11
               Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 2 of 11




        3.      In accordance with 28 U.S.C. §1331, this Court has jurisdiction over this action

because Hanline’s claims arise under PACA, 7 U.S.C. §499e(b)(2) and 7 U.S.C. §499e(c)(5).

        4.      28 U.S.C. §1367(a) provides this Court with supplemental jurisdiction over

Hanline’s other claims.

                                                VENUE

        5.      Venue in this district is proper under 28 U.S.C. §1391(b), because a substantial part

of the events and omissions underlying this lawsuit occurred in this district, Defendants reside in

this district, and the property that is the subject of this action is located here.

                                    GENERAL ALLEGATIONS

        6.      Between March 1, 2020, and March 13, 2020, Hanline and Rocha Produce entered

into contracts for Hanline to sell four shipments of produce, in interstate commerce, to Rocha

Produce, in the total invoice amount of $16,832.50, all of which remains outstanding.

        7.      Rocha Produce received and accepted the produce without objection.

        8.      Rocha Produce failed to pay for the produce, despite Hanline’s repeated demands

for payment.

        9.      Hanline issued and sent invoices to Rocha Produce reflecting the agreed upon

amounts owed by Rocha Produce.

        10.     On February 17, 2020, Rocha Produce executed Hanline’s credit application,

agreeing to 21 day payment terms, finance charges of 1.5% per month, and attorneys’ fees and

expenses if collection action become necessary.

        11.     Hanline’s invoices to Rocha Produce included additional terms and conditions for

payment of pre-judgment interest accruing at the rate of 18% per annum.




                                             Page 2 of 11
             Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 3 of 11




       12.     Hanline’s invoices to Rocha Produce provided for payment of attorneys’ fees and

costs if collection action becomes necessary.

       13.     Rocha Produce neither denied receiving the invoices, nor objected to the terms and

conditions stated on the invoices.

       14.     Hanline has retained Davidson, Troilo, Ream & Garza and Meuers Law Firm, P.L.

to represent it, and has agreed to pay these firms a reasonable fee for their services.

                                        CLAIMS FOR RELIEF

                                COUNT I: ROCHA PRODUCE

                                     BREACH OF CONTRACT

       15.     Hanline re-alleges ¶¶1 through 14.

       16.     As detailed in ¶6, Hanline and Rocha Produce entered into contracts for Hanline to

sell the produce to Rocha Produce in interstate commerce.

       17.     Hanline issued invoices to Rocha Produce for the produce.

       18.     Rocha Produce breached those contracts by failing to pay Hanline for the produce.

       19.     Hanline fully performed all conditions precedent to the agreed contracts.

       20.     Because Rocha Produce breached the parties’ contract, Hanline has incurred

damages in an amount no less than $16,832.50, plus interest from the date each invoice became

past due, costs, and attorneys’ fees.

       For these reasons, Hanline seeks a judgment in its favor and against Rafael Torres also

known as Rafael Rocha, an individual doing business as Rocha Produce in an amount no less than

$16,832.50, plus interest from the date each invoice became past due, costs, and applicable

attorneys’ fees.

                                     COUNT II: DEFENDANTS

             DECLARATORY RELIEF VALIDATING PACA TRUST CLAIM

                                            Page 3 of 11
             Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 4 of 11




                                        7 U. S.C. §499e(c)

       21.     Hanline re-alleges ¶¶1 through 14.

       22.     As detailed in ¶6, Hanline and Rocha Produce entered into contracts for Hanline to

sell the Produce to Rocha Produce in interstate commerce.

       23.     The produce associated with Hanline’s invoice, No. 67314, exceeded 2,000 pounds.

       24.     During the transactions, Rocha Produce was engaged in the business of buying and

selling produce as a dealer for each transactions at issue, and held a valid PACA license, number

20200379, issued by the United States Department of Agriculture.

       25.     After receiving the produce, Rocha Produce became a trustee of the PACA trust for

Hanline’s benefit in an amount no less than $16,832.50.

       26.     During the transactions at issue, Hanline held a valid PACA license issued by the

United States Department of Agriculture, number 19880837.

       27.     By holding a valid PACA license, Hanline preserved its rights as a PACA trust

beneficiary of Rocha Produce by including the required statutory statement on the face of each

invoice timely sent to Rocha Produce.

       28.     Rocha Produce failed to pay for the produce.

       29.     Hanline is an unpaid produce supplier and seller and is entitled to PACA trust

protection and payment from Rocha Produce’s assets subject to the PACA trust, 7 U.S.C. §499e(c).

       For these reasons, Hanline seeks an Order declaring that it holds a valid PACA trust claim

in an amount no less than $16,832.50 against Rafael Torres also known as Rafael Rocha, an

individual doing business as Rocha Produce, and that its valid PACA trust claim includes interest

from the date each invoice became past due, costs, and attorneys’ fees.




                                          Page 4 of 11
             Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 5 of 11




                              COUNT III: ROCHA PRODUCE

             ENFORCEMENT OF PAYMENT FROM PACA TRUST ASSETS
                             7 U.S.C. §499e(c)

       30.     Hanline re-alleges ¶¶1 through 14 and 22 through 29.

       31.     Assets subject to the PACA trust include Rocha Produce’s inventories of produce,

food or products derived from produce (“products”), accounts receivable, proceeds of the sale of

produce or products (“proceeds”), and assets commingled with, purchased with, or otherwise

acquired with proceeds (collectively, “PACA Trust Assets”).

       32.     Rocha Produce is in possession, custody, and control of PACA Trust Assets that

belong to Hanline.

       33.     Rocha Produce must hold PACA Trust Assets for Hanline’s benefit.

       34.     Because Rocha Produce failed to use the PACA Trust Assets to pay Hanline for the

Produce, Hanline has suffered damages in an amount no less than $16,832.50, plus interest from

the date each invoice became past due, costs, and attorneys’ fees.

       For these reasons, Hanline seeks an Order directing Rafael Torres also known as Rafael

Rocha, an individual doing business as Rocha Produce to immediately pay to Hanline, as a PACA

trust beneficiary, PACA Trust Assets equal to an amount no less than $16,832.50, plus interest

from the date each invoice became past due, costs, and attorneys’ fees.


                              COUNT IV: ROCHA PRODUCE

                  FAILURE TO MAINTAIN PACA TRUST ASSETS AND
                          CREATION OF COMMON FUND
                                7 U.S.C. §499b(4)

       35.     Hanline re-alleges ¶¶1 through 14 and 22 through 29.

       36.     Rocha Produce received the produce.



                                          Page 5 of 11
             Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 6 of 11




       37.     PACA requires Rocha Produce, as a PACA trustee, to hold the PACA Trust Assets

in trust for Hanline’s benefit, as well as for any other unpaid produce sellers and suppliers that

possess valid PACA trust claims, until all have been paid in full.

       38.     Rocha Produce failed to maintain sufficient PACA Trust Assets to fully satisfy all

valid PACA trust claims, including Hanline’s claim.

       39.     Because Rocha Produce failed to maintain and protect the PACA Trust Assets from

dissipation, Hanline has suffered damages in an amount no less than $16,832.50, plus interest from

the date each invoice became past due, costs, and attorneys’ fees.

       For these reasons, Hanline seeks an Order:

               (i)     Creating a common fund from which all PACA trust beneficiaries may
                       receive payment;
               (ii)    Directing Rafael Torres also known as Rafael Rocha, an individual doing
                       business as Rocha Produce to maintain PACA Trust Assets in an amount no
                       less than $16,832.50, plus the claims of all other unpaid produce sellers and
                       suppliers that properly preserved their PACA trust claims;
               (iii)   Directing Rafael Torres also known as Rafael Rocha, an individual doing
                       business as Rocha Produce to replenish the PACA trust to a level sufficient
                       to satisfy all qualified PACA trust claims; and
               (iv)    Enjoining Rafael Torres also known as Rafael Rocha, an individual doing
                       business as Rocha Produce from dissipating PACA Trust Assets.



                               COUNT V: ROCHA PRODUCE

                               FAILURE TO PAY PROMPTLY
                                    7 U.S.C. §499(b)(4)

       40.     Hanline re-alleges ¶¶1 through 14 and 24.

       41.     PACA requires Rocha Produce, a PACA licensee, to tender full payment promptly

to its unpaid produce suppliers and sellers.

       42.     Rocha Produce failed to pay for the Produce within payment terms.



                                           Page 6 of 11
              Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 7 of 11




        43.    Because Rocha Produce has failed to pay promptly, Hanline has suffered damages

in an amount no less than $16,832.50, plus interest from the date each invoice became past due,

costs, and attorneys’ fees.

        For these reasons, Hanline seeks an Order directing Rafael Torres also known as Rafael

Rocha, an individual doing business as Rocha Produce to immediately pay it an amount no less

than $16,832.50, plus interest from the date each invoice became past due, costs, and attorneys’

fees.

              COUNT VI: DANIEL ROCHA, ANGEL ROCHA & LUIS ROCHA

           BREACH OF FIDUCIARY DUTY TO PACA TRUST BENEFICIARIES

        44.    Hanline re-alleges ¶¶1 through 14 and 22 through 29.

        45.    During the transactions at issue, Daniel Rocha, Angel Rocha, and Luis Rocha

(collectively, the “Individual Defendants”) were listed as principals on Rocha Produce’s PACA

license.

        46.    As principals, the Individual Defendants controlled, or were in positions to control

Rocha Produce’s PACA Trust Assets.

        47.    The Individual Defendants each had full knowledge and responsibility for Rocha

Produce’s operations and financial dealings.

        48.    The Individual Defendants each had a duty to ensure that Rocha Produce fulfill its

duties as trustee of the PACA trust.

        49.    The Individual Defendants each had a duty to ensure that Rocha Produce maintain

sufficient PACA Trust Assets to pay all PACA trust beneficiaries as their claims became due.

        50.    Rocha Produce breached its fiduciary duty as PACA trustee of the PACA trust

when it failed to maintain sufficient PACA Trust Assets.



                                          Page 7 of 11
              Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 8 of 11




       51.     The Individual Defendants breached their respective fiduciary duties by failing to

ensure that Rocha Produce fulfill its duties as PACA trustee.

       52.     Because the Individual Defendants breached their respective fiduciary duties,

Hanline has suffered damages in an amount no less than $16,832.50, plus interest from the date

each invoice became past due, costs, and attorneys’ fees.

       For these reasons, Hanline seeks a Judgment in its favor and against the Individual

Defendants – jointly and severally – in the amount no less than $16,832.50, plus interest from the

date each invoice became past due, costs, and attorneys’ fees, less any PACA Trust Assets received

by Hanline.

             COUNT VII: DANIEL ROCHA, ANGEL ROCHA & LUIS ROCHA

                  UNLAWFUL RETENTION OF PACA TRUST ASSETS

       53.     Hanline re-alleges ¶¶1 through 14 and 22 through 29.

       54.     Hanline believes that Rocha Produce transferred PACA Trust Assets to the

Individual Defendants.

       55.     By transferring PACA Trust Assets to the Individual Defendants, Rocha Produces

breached the PACA trust, as such assets rightfully belong to Hanline and similarly situated PACA

trust beneficiaries of Rocha Produce.

       56.     When receiving the PACA Trust Assets, the Individual Defendants knew, or should

have known, that Hanline had an unpaid PACA trust claim.

       57.     Because the Individual Defendants unlawfully retained PACA Trust Assets,

Hanline has suffered damages in an amount totaling the value of the PACA Trust Assets they each

received, less any PACA Trust Assets received by Hanline.

       For these reason, Hanline seeks an Order:



                                          Page 8 of 11
             Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 9 of 11




               (i)     Directing the Individual Defendants to hold any PACA Trust Assets in their
                       respective possession or control in constructive trust for Hanline’s benefit;
               (ii)    Directing the Individual Defendants to pay an amount totaling the PACA
                       Trust Assets they each received to Hanline; and
               (iii)   Entering Judgment against the Individual Defendants in an amount totaling
                       the PACA Trust Assets to the extent of $16,832.50, plus interest, costs, and
                       attorneys’ fees, less any PACA Trust Assets received by Hanline.

        FOR THESE REASONS, Hanline requests:

        A.     On Count I, a Final Judgment in its favor and against Rafael Torres also known as

Rafael Rocha, an individual doing business as Rocha Produce, in an amount no less than

$16,832.50, plus interest from the date each invoice became past due, costs, and attorneys’ fees;

        B.     On Count II, an Order declaring that Hanline possesses a valid PACA trust claim

in an amount no less than $16,832.50 against Rafael Torres also known as Rafael Rocha, an

individual doing business as Rocha Produce, and that its valid PACA trust claim includes interest

from the date each invoice became past due, costs, and attorneys’ fees;

        C.     On Count III, an Order directing Rafael Torres also known as Rafael Rocha, an

individual doing business as Rocha Produce to immediately pay PACA Trust Assets to Hanline

equal to $16,832.50, plus interest from the date each invoice became past due, costs, and attorneys’

fees;

        D.     On Count IV, an Order creating a common fund from which all PACA trust

beneficiaries may receive payment, directing Rafael Torres also known as Rafael Rocha, an

individual doing business as Rocha Produce to maintain PACA Trust Assets in an amount no less

than $16,832.50, plus the claims of all other unpaid produce sellers and suppliers that properly

preserved their PACA trust claims, directing Rafael Torres also known as Rafael Rocha, an

individual doing business as Rocha Produce to replenish the PACA trust to a level sufficient to




                                           Page 9 of 11
               Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 10 of 11




satisfy all qualified PACA trust claims, and enjoining Rafael Torres also known as Rafael Rocha,

an individual doing business as Rocha Produce from dissipating PACA Trust Assets;

          E.     On Count V, an Order directing Rafael Torres also known as Rafael Rocha, an

individual doing business as Rocha Produce to immediately pay Hanline an amount no less than

$16,832.50, plus interest from the date each invoice became past due, costs, and attorneys’ fees;

          F.     On Counts II through V, a Final Judgment in its favor and against Rafael Torres

also known as Rafael Rocha, an individual doing business as Rocha Produce in an amount no less

than $16,832.50, plus interest from the date each invoice became past due, costs, and attorneys’

fees;

          G.     On Count VI, a Final Judgment in Hanline’s favor and against the Individual

Defendants – jointly and severally – in an amount no less than $16,832.50, plus interest from the

date each invoice became past due, costs, and attorneys’ fees, less any PACA Trust Assets received

by Hanline;

          H.     On Count VII, an Order directing the Individual Defendants to hold any PACA

Trust Assets in the Individual Defendants’ respective possession or control in constructive trust

for Hanline’s benefit, directing the Individual Defendants to pay Hanline an amount totaling all

PACA Trust Assets they each received, and entering Judgment against the Individual Defendants

in an amount totaling all PACA Trust Assets they each received up to $16,832.50, plus interest,

costs, and attorneys’ fees, less any recovery of PACA Trust Assets from Rocha Produce; and

          I.     Providing all other relief this Court deems appropriate upon consideration of this

matter.




                                           Page 10 of 11
    Case 5:20-cv-00905 Document 1 Filed 08/04/20 Page 11 of 11




Respectfully submitted this August 4, 2020.

                                              Davidson, Troilo, Ream & Garza,
                                              601 N.W. Loop 410, Ste. 100
                                              San Antonio, Texas 78216
                                              Telephone: (210) 349-6484
                                              Telecopier: (210) 349-0041
                                              Email: jlopez@dtrglaw.com

                                              Jessie Lopez
                                              State Bar No. 24041357

                                              By: /s/ Jessie Lopez
                                                  Jessie Lopez

                                              Attorneys for Plaintiff, R. S. Hanline and Co.,
                                              Inc




                                 Page 11 of 11
